Citation Nr: 0321132	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  96-37 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for disability manifested 
by recurring chest pain with difficulty swallowing.  


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The case was remanded by the Board in February 1999.

The February 1999 Board decision also, in part, granted 
service connection for residuals of a left ring finger injury 
and denied service connection for periodontal disease and an 
entitlement to an increased (compensable) rating for bursitis 
of the left elbow. 

In a October 2002 decision, the Board denied service 
connection for photophobia of the right eye and undertook 
additional development of the evidence for the remaining 
claim of service connection for disability manifested by 
recurring chest pain with difficulty swallowing pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  A report of VA examination 
has been obtained as a result and is of record.  However, 
this regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  One reason for the Federal Circuit's 
ruling appears to be that the regulation in question allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  However, there is no need to return 
the case to the RO for preliminary review in light of the 
following favorable decision of the Board.    


FINDING OF FACT

The veteran's reflux esophagitis, laryngitis and hiatal 
hernia are related to his period of active duty service.  


CONCLUSION OF LAW

Reflux esophagitis, laryngitis and hiatal hernia were 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a July 2002 supplemental statement of 
the case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.   
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and VA examination reports in 
June 1995, April 1998, May 1999, and February 2003.  As the 
record shows that the veteran has been afforded VA 
examinations in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The issue before the Board is entitlement to service 
connection for disability manifested by recurring chest pain 
with difficulty swallowing.  The veteran's essential argument 
is that his current symptoms are related to an injury in 
April 1988 when an automobile transmission fell and laid on 
his chest while in service.    

A review of the service medical records shows that the 
veteran received treatment in June 1988 for complaints of 
chest and sternal pain.  The clinical record in June 1988 
indicated that the veteran complained that he first injured 
his chest while working on a car and that the pain was 
ongoing for six weeks.  Examination revealed chest tenderness 
to palpation over the sternum.  Esophagram was normal.  The 
diagnosis was castochondritis versus muscle strain and 
dysphagia, rule out mechanical cause.  

Medical records following service show that the veteran 
continued to complain of symptoms involving esophageal and 
chest pain and difficulty swallowing.  VA examination report 
in June 1995 indicated that the veteran was diagnosed as 
having status post esophageal pain.  VA esophagus and hiatal 
hernia, and respiratory examiners in April 1998 diagnosed the 
veteran as having chronic dyspnea.    

VA esophagus and hiatal hernia examiner in May 1999 diagnosed 
the veteran as having reflux laryngitis.  The examiner 
indicated that the reflux laryngitis could be related to the 
veteran's chest injury from service.  In September 1999, the 
veteran underwent a gastroscope that revealed a small hiatal 
hernia.  The diagnosis was hiatal hernia.  

As noted in the introduction, the veteran underwent another 
VA examination in February 2003 pursuant to the Board's 
development action.  The examiner noted that the veteran 
complained of chronic difficulty in swallowing and substernal 
pain.  After reviewing the records and examining the veteran, 
the examiner diagnosed the veteran as having reflux 
esophagitis and laryngitis by history and hiatal hernia.  The 
examiner noted the inservice incident in which a transmission 
fell onto the veteran's chest.  However, the examiner 
indicated that he could not "establish with certainty that 
this was not the etiology."  He further indicated that the 
incident could be a factor with regard to the disorders.    

The Board notes the veteran's consistent assertions regarding 
the inservice injury to the chest area, and service medical 
records do document treatment for the complained of symptoms.  
The veteran has reported that he has continued to suffer 
problems with chest pain and trouble swallowing.  He filed 
his claim for this disability at the time of his discharge 
from service.  The Board finds his statements to be credible.  
Moreover, trained medical personnel have diagnosed reflux 
esophagitis, laryngitis and hiatal hernia at different times.  
The fact that he suffers from current disability is therefore 
not in question.  The problem has been to link his current 
disability to service.  However, viewing the evidence from a 
longitudinal perspective, the Board is persuaded that there 
is clear evidence of a continuity of pertinent symptomatology 
since the inservice incident to the present to provide the 
necessary link to service.  The Board therefore finds that 
service connection is warranted for disability which medical 
personnel have described as reflux esophagitis, laryngitis 
and hiatal hernia.


ORDER

Entitlement to service connection for reflux esophagitis, 
laryngitis and hiatal hernia is warranted.  The appeal is 
granted to that extent.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

